Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is responsive to communication filed on 07/19/2022. Claims 1-20 have been examined.
Claim Objections
Claims 1, 4, 11, 14, 16 and 18 are objected to because of the following informalities:
As to claim 1, “causing the primary device to” language is ambiguous because it is unclear what “causing” entails. In other words, “causing” covers all possible things that result in the action, so scope of the claim cannot be ascertained. Applicants are advised to replace “causing” with a structural term such as “configuring” or “programming”. 
As to claims 1 and 11, the condition “after the clock synchronization sequence has been initiated” is not required to be met because there is no active step of initiating a clock synchronization sequence.
As to claims 1 and 11, “to send”, “to initiate”, and “to synchronize” suggests intended use and is not accorded patentable weight.
As to claims 4 and 14, the condition “after a predetermined number of cycles of the clock synchronization sequence” is not required to be met because there is no active step of clock synchronization sequence for a predetermined number of cycles.
As to claims 16 and 18, “to send” suggests intended use and is not accorded patentable weight.
Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rabii et al. (US20170055235A1) hereinafter Rabii, in view of Abhishek et al (US20080031208A1) hereinafter Abhishek.
As per claim 1. A method for synchronizing clocks, the method comprising: (Rabii, par0011 teaches a method for providing timing synchronization [synchronizing clocks] …providing a clock signal of the system clock of the primary wireless multimedia device as the master clock to the one or more connected wireless multimedia devices).
of a plurality of devices within a media system connected over a network (Rabii, par0034, 0036 teaches the one or more external nodes may include devices connected to the primary wireless multimedia device 400 and/or to one or more [plurality of devices within a media system] of the connected wireless multimedia devices via [connected over a network] a LAN or a WAN).
determining a primary device of the plurality of devices; (Rabii, par0033-0034 teaches the timing synchronization control system 402 is configured to employ the PTP BMC algorithm logic 434 to select a master clock from among the system clock 416, one or more connected wireless multimedia devices to which the primary wireless multimedia device 400 is connected, and one or more external nodes…. if the PTP BMC algorithm logic 434 of the timing synchronization control system 402 selects one of the one or more connected wireless multimedia devices or one of the one or more external nodes as the master clock, the timing synchronization control system 402 synchronizes the system clock 416 to the selected master clock).
causing the primary device to periodically (Rabii, par0034-0036 teaches if the PTP BMC algorithm logic 434 of the timing synchronization control system 402 selects the system clock 416 as the master clock, the timing synchronization control system 402 provides the clock signal 426 of the system clock 416 to the one or more connected wireless multimedia devices as the master clock…. the timing synchronization control system 402 may be further configured to determine periodically whether the system clock 416 is synchronized with the master clock within a specified synchronization threshold range …. if the timing synchronization control system 402 determines that the system clock 416 is no longer synchronized with the master clock [causing the primary device to periodically] within the synchronization threshold range, the timing synchronization control system 402 may provide a notification 440 of loss of synchronization to the application processing layer 404).
to send a clock synchronization request to a secondary device of the plurality of devices (Rabii, par0038 teaches the primary wireless multimedia device 400 may be selected as a master clock 526, and may then provide [to send a clock synchronization request] the clock signal 426 of the system clock 416 as the master clock 526 to the connected wireless multimedia devices 508(0)-508(X).
to initiate a clock synchronization sequence with the secondary device to synchronize a clock of the secondary device with (Rabii, par0038 teaches the primary wireless multimedia device 400 may be selected as a master clock 526, and may then provide [to initiate a clock synchronization sequence with the secondary device] the clock signal 426 of the system clock 416 as the master clock 526 to the connected wireless multimedia devices 508(0)-508(X).
a clock of the primary device to within a predetermined threshold; and  (Rabii, par0036 teaches the timing synchronization control system 402 may be further configured to determine periodically whether the system clock 416 is synchronized with the master clock within a specified synchronization threshold range).
after the clock synchronization sequence has been initiated, causing the primary device to (Rabii, par0039 teaches after the master clock 524, 526 is selected and synchronization has taken place, a multimedia stream 528 may be streamed over the wireless network 510…. in which the primary wireless multimedia device 400 is a multimedia sink device, the primary wireless multimedia device 400 may receive and render the multimedia stream 528).
          Rabii does not explicitly discloses the device to periodically exit a power-saving state, the device to reenter the power-saving state.
          Abhishek however discloses the device to periodically exit a power-saving state, (Abhishek, par0043, 0051 teaches wireless devices wake up periodically to maintain discoverability….the wireless device stays in the power save mode in most of the discovery interval. At the beginning of each Discovery Interval, the wireless device wakes up from the power save mode for a period of time equal to the Discovery Window, step 302. During this window, the device parks at a discovery channel which is commonly used by all the devices for discovery purposes).
the device to reenter the power-saving state (Abhishek, par0076 teaches when the discovery window expires for the current discovery interval, step 312, the device goes to the power save mode, step 314, and does not receive or send any packets. In the discoverable mode, the wireless device repeats the operations from 1) to 4) (steps 302 to 314).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the device to periodically exit a power-saving state, the device to reenter the power-saving state, as taught by Abhishek in the method of Rabii, so a wireless device operates in a power save mode and wakes up periodically to implement discoverability for other wireless devices within radio range to establish synchronization with the detected wireless devices, see Abhishek par0008.

As per claim 3. Rabii and Abhishek disclose the method of claim 1.
          Rabii further discloses wherein the clock synchronization sequence utilizes a clock synchronization protocol selected from: a Precision Time Protocol (PTP). (Rabii, par0007 teaches aspects disclosed in the detailed description include providing Precision Timing Protocol (PTP) timing and clock synchronization for wireless multimedia devices).
[The examiner will not map the following since one "selected" protocol is mapped - a Clock-sampling mutual network synchronization protocol (CS-MNS), a Network Time Protocol (NTP), a Precision Time Protocol (PTP), a Reference Broadcast Time Synchronization protocol (RBS), Synchronous Ethernet protocol, Data- Plane Time-Synchronization Protocol (DPTP), or any other protocol capable of sending, receiving and synchronizing two device clocks over a wired or wireless connection].

As per claim 11. A system for synchronizing clocks, the system comprising: (Rabii, par0011 teaches a method for providing timing synchronization [synchronizing clocks] control for wireless multimedia devices is provided. The method comprises applying, by a timing synchronization control system [A system] of a primary wireless multimedia device…providing a clock signal of the system clock of the primary wireless multimedia device as the master clock to the one or more connected wireless multimedia devices).
of a plurality of devices within a media system connected over a network, (Rabii, par0034, 0036 teaches the one or more external nodes may include devices connected to the primary wireless multimedia device 400 and/or to one or more [plurality of devices within a media system] of the connected wireless multimedia devices via [connected over a network] a LAN or a WAN).
a primary device of the plurality of devices; (Rabii, par0033-0034 teaches the timing synchronization control system 402 is configured to employ the PTP BMC algorithm logic 434 to select a master clock from among the system clock 416, one or more connected wireless multimedia devices to which the primary wireless multimedia device 400 is connected, and one or more external nodes…. if the PTP BMC algorithm logic 434 of the timing synchronization control system 402 selects one of the one or more connected wireless multimedia devices or one of the one or more external nodes as the master clock [primary device], the timing synchronization control system 402 synchronizes the system clock 416 to the selected master clock).
the primary device is configured to periodically (Rabii, par0034-0036 teaches if the PTP BMC algorithm logic 434 of the timing synchronization control system 402 selects the system clock 416 as the master clock [the primary device], the timing synchronization control system 402 provides the clock signal 426 of the system clock 416 to the one or more connected wireless multimedia devices as the master clock…. the timing synchronization control system 402 may be further configured to determine periodically whether the system clock 416 is synchronized with the master clock within a specified synchronization threshold range …. if the timing synchronization control system 402 determines that the system clock 416 is no longer synchronized with the master clock [causing the primary device to periodically] within the synchronization threshold range, the timing synchronization control system 402 may provide a notification 440 of loss of synchronization to the application processing layer 404).
to send a clock synchronization request to the secondary device, a primary device of the plurality of devices; and a secondary device of the plurality of devices, (Rabii, par0038 teaches the primary wireless multimedia device 400 [a primary device] may be selected as a master clock 526, and may then provide the clock signal 426 of the system clock 416 as the master clock 526 to the connected [to send a clock synchronization request to a secondary device] wireless multimedia devices 508(0)-508(X) [secondary device of the plurality of devices]).
to initiate a clock synchronization sequence with the secondary device to synchronize a clock of the secondary device with (Rabii, par0038 teaches the primary wireless multimedia device 400 may be selected as a master clock 526, and may then provide [to initiate a clock synchronization sequence with the secondary device] the clock signal 426 of the system clock 416 as the master clock 526 to the connected wireless multimedia devices 508(0)-508(X).
a clock of the primary device to within a predetermined threshold, and  (Rabii, par0036 teaches the timing synchronization control system 402 may be further configured to determine periodically whether the system clock 416 is synchronized with the master clock within a specified synchronization threshold range).
wherein after the clock synchronization sequence has been initiated, the primary device is configured to (Rabii, par0039 teaches after the master clock 524, 526 is selected and synchronization has taken place, a multimedia stream 528 may be streamed over the wireless network 510…. in which the primary wireless multimedia device 400 is a multimedia sink device, the primary wireless multimedia device 400 may receive and render the multimedia stream 528).
          Rabii does not explicitly discloses the device to periodically exit a power-saving state, the device to reenter the power-saving state.
          Abhishek however discloses the device to periodically exit a power-saving state, (Abhishek, par0043, 0051 teaches wireless devices wake up periodically [periodically exit a power-saving state] to maintain discoverability….the wireless device stays in the power save mode in most of the discovery interval. At the beginning of each Discovery Interval, the wireless device wakes up from the power save mode for a period of time equal to the Discovery Window, step 302. During this window, the device parks at a discovery channel which is commonly used by all the devices for discovery purposes).
the device to reenter the power-saving state (Abhishek, par0076 teaches when the discovery window expires for the current discovery interval, step 312, the device goes to the power save mode [reenter the power-saving state], step 314, and does not receive or send any packets. In the discoverable mode, the wireless device repeats the operations from 1) to 4) (steps 302 to 314).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the device to periodically exit a power-saving state, the device to reenter the power-saving state, as taught by Abhishek in the system of Rabii, so a wireless device operates in a power save mode and wakes up periodically to implement discoverability for other wireless devices within radio range to establish synchronization with the detected wireless devices, see Abhishek par0008.

As per claim 13. Rabii and Abhishek disclose the system of claim 11.
          Rabii further discloses wherein the clock synchronization sequence utilizes a clock synchronization protocol selected from: a Precision Time Protocol (PTP). (Rabii, par0007 teaches aspects disclosed in the detailed description include providing Precision Timing Protocol (PTP) timing and clock synchronization for wireless multimedia devices).
[The examiner will not map the following since one "selected" protocol is mapped - a Clock-sampling mutual network synchronization protocol (CS-MNS), a Network Time Protocol (NTP), a Precision Time Protocol (PTP), a Reference Broadcast Time Synchronization protocol (RBS), Synchronous Ethernet protocol, Data- Plane Time-Synchronization Protocol (DPTP), or any other protocol capable of sending, receiving and synchronizing two device clocks over a wired or wireless connection].

Claims 2, 5-9, 12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rabii in view of Abhishek and further in view of  Yan et al. (US20180262321A1) hereinafter Yan.
As per claim 2. Rabii and Abhishek disclose the method of claim 1.
          Rabii does not explicitly discloses the device exit a power-saving state.
          Abhishek however discloses the device exit a power-saving state, (Abhishek, par0141 teaches at the beginning of each Discovery Interval, the wireless device wakes up from power save mode and turns on its wireless adapter for a period of time equal to the Discovery Window, step 802.…. listens for a beacon packet, step 804. If a beacon packet is received, step 806, then the wireless module uses this packet to adjust its internal timestamp, step 808).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the device exit a power-saving state, as taught by Abhishek in the method of Rabii, so a wireless device operates in a power save mode and wakes up periodically to implement discoverability for other wireless devices within radio range to establish synchronization with the detected wireless devices, see Abhishek par0008.
          Rabii and Abhishek do not explicitly disclose wherein when the clock synchronization request is sent to the secondary device, it causes the secondary device to adjusts a clock.
          Yan however discloses wherein when the clock synchronization request is sent to the secondary device, it causes the secondary device to adjusts a clock (Yan, par0174-0177 teaches the first electronic device sends a synchronization request to the second electronic device. The synchronization request includes the clock value of the processor of the first electronic device…. the second electronic device adjusts a clock of a processor of the second electronic device to be synchronized with a clock of the processor of the first electronic device according to a difference between the clock value of the processor of the first electronic device and a clock value of the processor of the second electronic device).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein when the clock synchronization request is sent to the secondary device, it causes the secondary device to adjusts a clock, as taught by Yan in the method of Rabii and Abhishek, so for smart sound devices to play audio data synchronously, clocks of processors of the smart sound devices have to be synchronized with each other, such that the smart sound devices may process, synchronously according to the clocks of the processors, audio data received respectively, see Yan par0004.

As per claim 5. Rabii and Abhishek disclose the method of claim 1.
          Rabii and Abhishek do not explicitly disclose wherein, once initiated, the clock synchronization sequence runs for a predetermined duration of time.
          Yan however discloses wherein, once initiated, the clock synchronization sequence runs for a predetermined duration of time (Yan, par0085-0086 teaches when the first electronic device is connected sequentially to peer electronic devices, sending a synchronization request to the second electronic device connected to the first electronic device to trigger processor clock synchronization at the second electronic device…. The processor clock synchronizing unit may be further arranged for determining whether a peer electronic device has completed processor clock synchronization within an interval spanned by two consecutive interruption signals [the clock synchronization sequence runs for a predetermined duration of time]; If not, sending an updated synchronization request to the peer electronic device.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein, once initiated, the clock synchronization sequence runs for a predetermined duration of time, as taught by Yan in the method of Rabii and Abhishek, so for smart sound devices to play audio data synchronously, clocks of processors of the smart sound devices have to be synchronized with each other, such that the smart sound devices may process, synchronously according to the clocks of the processors, audio data received respectively, see Yan par0004.

As per claim 6. Rabii and Abhishek disclose the method of claim 1.
          Rabii and Abhishek do not explicitly disclose wherein in response to the clock of the secondary device being synchronized with the clock of the primary device to within the predetermined threshold, the secondary device sends confirmation of the synchronized state to the primary device.
          Yan however discloses wherein in response to the clock of the secondary device being synchronized with the clock of the primary device to within the predetermined threshold, the secondary device sends confirmation of the synchronized state to the primary device (Yan, par0062-0063 teaches when the second electronic device has completed processor clock synchronization within the interval spanned by two consecutive interruption signals [the clock synchronization sequence runs for a predetermined duration of time], receiving, by the second electronic device, a notification of successful synchronization sent by the first electronic device, and sending a response of successful synchronization to the first electronic device).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein in response to the clock of the secondary device being synchronized with the clock of the primary device to within the predetermined threshold, the secondary device sends confirmation of the synchronized state to the primary device, as taught by Yan in the method of Rabii and Abhishek, so for smart sound devices to play audio data synchronously, clocks of processors of the smart sound devices have to be synchronized with each other, such that the smart sound devices may process, synchronously according to the clocks of the processors, audio data received respectively, see Yan par0004.

As per claim 7. Rabii, Abhishek and Yan disclose the method of claim 6.
          Rabii does not explicitly discloses the device does not reenter the power-saving state for a period of time.
          Abhishek however discloses the device does not reenter the power-saving state for a period of time (Abhishek, par0043, 0051, 0076 teaches wireless devices wake up periodically to maintain discoverability….the wireless device stays in the power save mode in most of the discovery interval. At the beginning of each Discovery Interval, the wireless device wakes up from the power save mode for a period of time equal to the Discovery Window, step 302. During this window [does not reenter the power-saving state], the device parks at a discovery channel which is commonly used by all the devices for discovery purposes…..when the discovery window expires for the current discovery interval, step 312, the device goes to the power save mode, step 314, and does not receive or send any packets. In the discoverable mode, the wireless device repeats the operations from 1) to 4) (steps 302 to 314).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the device does not reenter the power-saving state for a period of time, as taught by Abhishek in the method of Rabii, so a wireless device operates in a power save mode and wakes up periodically to implement discoverability for other wireless devices within radio range to establish synchronization with the detected wireless devices, see Abhishek par0008.
          Rabii and Abhishek do not explicitly disclose wherein the primary device does not stop sending request until the confirmation is received from the secondary device.
          Yan however discloses wherein the primary device does not stop sending request until the confirmation is received from the secondary device (Yan, par0241-0242 teaches in step 207, the first electronic device may determine that the second electronic device has not completed processor clock synchronization [confirmation was not received from the secondary device] within the span of two consecutive interruption signals. The first electronic device may send an updated synchronization request to the second electronic device).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the primary device does not stop sending request until the confirmation is received from the secondary device, as taught by Yan in the method of Rabii and Abhishek, so for smart sound devices to play audio data synchronously, clocks of processors of the smart sound devices have to be synchronized with each other, such that the smart sound devices may process, synchronously according to the clocks of the processors, audio data received respectively, see Yan par0004.

As per claim 8. Rabii and Abhishek disclose the method of claim 1.
          Rabii and Abhishek do not explicitly disclose wherein, in response to the clock of the secondary device not being synchronized with the clock of the primary device to within the predetermined threshold, the secondary device sends a negative confirmation to indicate the clock of the secondary device and the clock of the primary device are not in a synchronized state.
          Yan however discloses wherein, in response to the clock of the secondary device not being synchronized with the clock of the primary device to within the predetermined threshold, the secondary device sends a negative confirmation to indicate the clock of the secondary device and the clock of the primary device are not in a synchronized state (Yan, par0044, par0056-0059 teaches executing, with the any peer electronic device in the network according to the synchronized clocks of the processors thereof within an agreed-on task time [within the predetermined threshold] ….sending, by the second electronic device [the secondary device sends], a synchronization response to the first electronic device…such that upon receiving the synchronization response, the first electronic device determines whether the second electronic device has completed processor clock synchronization within an interval spanned by two consecutive interruption signals by determining whether the clock value in the synchronization request equals the clock value of the processor of the first electronic device as recorded by the first electronic device at generating the last interruption signal…. when the second electronic device has not completed processor clock synchronization within the interval spanned by two consecutive interruption signals [negative confirmation to indicate the clock of the secondary device and the clock of the primary device are not in a synchronized state]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein, in response to the clock of the secondary device not being synchronized with the clock of the primary device to within the predetermined threshold, the secondary device sends a negative confirmation to indicate the clock of the secondary device and the clock of the primary device are not in a synchronized state, as taught by Yan in the method of Rabii and Abhishek, so for smart sound devices to play audio data synchronously, clocks of processors of the smart sound devices have to be synchronized with each other, such that the smart sound devices may process, synchronously according to the clocks of the processors, audio data received respectively, see Yan par0004.

As per claim 9. Rabii, Abhishek and Yan disclose the method of claim 8.
          Rabii and Abhishek do not explicitly disclose wherein, in response to the secondary device sending the negative confirmation, the primary device reinitiates the clock synchronization sequence with the secondary device.
          Yan however discloses wherein, in response to the secondary device sending the negative confirmation, the primary device reinitiates the clock synchronization sequence with the secondary device (Yan, par0240-0242 teaches upon receiving the synchronization response, the first electronic device may determine whether the last processor clock value sent to the second electronic device equals the clock value of the processor recorded at generating the last interruption signal….. It may then be determined that the second electronic device has not completed processor clock synchronization within the span of two consecutive interruption signals [negative confirmation]. The second electronic device may again [reinitiates the clock synchronization sequence] be requested to perform processor clock synchronization. In step 207, the first electronic device may determine that the second electronic device has not completed processor clock synchronization within the span of two consecutive interruption signals. The first electronic device may send an updated synchronization request to the second electronic device).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein, in response to the secondary device sending the negative confirmation, the primary device reinitiates the clock synchronization sequence with the secondary device, as taught by Yan in the method of Rabii and Abhishek, so for smart sound devices to play audio data synchronously, clocks of processors of the smart sound devices have to be synchronized with each other, such that the smart sound devices may process, synchronously according to the clocks of the processors, audio data received respectively, see Yan par0004.

As per claim 12. Rabii and Abhishek disclose the system of claim 11.
          Rabii does not explicitly discloses the device exit a power-saving state.
          Abhishek however discloses the device exit a power-saving state, (Abhishek, par0141 teaches at the beginning of each Discovery Interval, the wireless device wakes up from power save mode and turns on its wireless adapter for a period of time equal to the Discovery Window, step 802.…. listens for a beacon packet, step 804. If a beacon packet is received, step 806, then the wireless module uses this packet to adjust its internal timestamp, step 808).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the device exit a power-saving state, as taught by Abhishek in the system of Rabii, so a wireless device operates in a power save mode and wakes up periodically to implement discoverability for other wireless devices within radio range to establish synchronization with the detected wireless devices, see Abhishek par0008.
          Rabii and Abhishek do not explicitly disclose wherein when the clock synchronization request is sent to the secondary device, it causes the secondary device to adjusts a clock.
          Yan however discloses wherein when the clock synchronization request is sent to the secondary device, it causes the secondary device to adjusts a clock (Yan, par0174-0177 teaches the first electronic device sends a synchronization request to the second electronic device. The synchronization request includes the clock value of the processor of the first electronic device…. the second electronic device adjusts a clock of a processor of the second electronic device to be synchronized with a clock of the processor of the first electronic device according to a difference between the clock value of the processor of the first electronic device and a clock value of the processor of the second electronic device).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein when the clock synchronization request is sent to the secondary device, it causes the secondary device to adjusts a clock, as taught by Yan in the system of Rabii and Abhishek, so for smart sound devices to play audio data synchronously, clocks of processors of the smart sound devices have to be synchronized with each other, such that the smart sound devices may process, synchronously according to the clocks of the processors, audio data received respectively, see Yan par0004.

As per claim 15. Rabii and Abhishek disclose the system of claim 11.
          Rabii and Abhishek do not explicitly disclose wherein, once initiated, the clock synchronization sequence runs for a predetermined duration of time.
          Yan however discloses wherein, once initiated, the clock synchronization sequence runs for a predetermined duration of time (Yan, par0085-0086 teaches when the first electronic device is connected sequentially to peer electronic devices, sending a synchronization request to the second electronic device connected to the first electronic device to trigger processor clock synchronization at the second electronic device…. The processor clock synchronizing unit may be further arranged for determining whether a peer electronic device has completed processor clock synchronization within an interval spanned by two consecutive interruption signals [the clock synchronization sequence runs for a predetermined duration of time]; If not, sending an updated synchronization request to the peer electronic device.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein, once initiated, the clock synchronization sequence runs for a predetermined duration of time, as taught by Yan in the system of Rabii and Abhishek, so for smart sound devices to play audio data synchronously, clocks of processors of the smart sound devices have to be synchronized with each other, such that the smart sound devices may process, synchronously according to the clocks of the processors, audio data received respectively, see Yan par0004.

As per claim 16. Rabii and Abhishek disclose the system of claim 11.
          Rabii and Abhishek do not explicitly disclose wherein in response to the clock of the secondary device being synchronized with the clock of the primary device to within the predetermined threshold, the secondary device sends confirmation of the synchronized state to the primary device.
          Yan however discloses wherein in response to the clock of the secondary device being synchronized with the clock of the primary device to within the predetermined threshold, the secondary device sends confirmation of the synchronized state to the primary device (Yan, par0062-0063 teaches when the second electronic device has completed processor clock synchronization within the interval spanned by two consecutive interruption signals [the clock synchronization sequence runs for a predetermined duration of time], receiving, by the second electronic device, a notification of successful synchronization sent by the first electronic device, and sending a response of successful synchronization to the first electronic device).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein in response to the clock of the secondary device being synchronized with the clock of the primary device to within the predetermined threshold, the secondary device sends confirmation of the synchronized state to the primary device, as taught by Yan in the system of Rabii and Abhishek, so for smart sound devices to play audio data synchronously, clocks of processors of the smart sound devices have to be synchronized with each other, such that the smart sound devices may process, synchronously according to the clocks of the processors, audio data received respectively, see Yan par0004.

As per claim 17. Rabii, Abhishek and Yan disclose the system of claim 16.
          Rabii does not explicitly discloses the device does not reenter the power-saving state for a period of time.
          Abhishek however discloses the device does not reenter the power-saving state for a period of time (Abhishek, par0043, 0051, 0076 teaches wireless devices wake up periodically to maintain discoverability….the wireless device stays in the power save mode in most of the discovery interval. At the beginning of each Discovery Interval, the wireless device wakes up from the power save mode for a period of time equal to the Discovery Window, step 302. During this window [does not reenter the power-saving state], the device parks at a discovery channel which is commonly used by all the devices for discovery purposes…..when the discovery window expires for the current discovery interval, step 312, the device goes to the power save mode, step 314, and does not receive or send any packets. In the discoverable mode, the wireless device repeats the operations from 1) to 4) (steps 302 to 314).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the device does not reenter the power-saving state for a period of time, as taught by Abhishek in the system of Rabii, so a wireless device operates in a power save mode and wakes up periodically to implement discoverability for other wireless devices within radio range to establish synchronization with the detected wireless devices, see Abhishek par0008.
          Rabii and Abhishek do not explicitly disclose wherein the primary device does not stop sending request until the confirmation is received from the secondary device.
          Yan however discloses wherein the primary device does not stop sending request until the confirmation is received from the secondary device (Yan, par0241-0242 teaches in step 207, the first electronic device may determine that the second electronic device has not completed processor clock synchronization [confirmation was not received from the secondary device] within the span of two consecutive interruption signals. The first electronic device may send an updated synchronization request to the second electronic device).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the primary device does not stop sending request until the confirmation is received from the secondary device, as taught by Yan in the system of Rabii and Abhishek, so for smart sound devices to play audio data synchronously, clocks of processors of the smart sound devices have to be synchronized with each other, such that the smart sound devices may process, synchronously according to the clocks of the processors, audio data received respectively, see Yan par0004.

As per claim 18. Rabii and Abhishek disclose the system of claim 11.
          Rabii and Abhishek do not explicitly disclose wherein, in response to the clock of the secondary device not being synchronized with the clock of the primary device to within the predetermined threshold, the secondary device sends a negative confirmation to indicate the clock of the secondary device and the clock of the primary device are not in a synchronized state.
          Yan however discloses wherein, in response to the clock of the secondary device not being synchronized with the clock of the primary device to within the predetermined threshold, the secondary device sends a negative confirmation to indicate the clock of the secondary device and the clock of the primary device are not in a synchronized state (Yan, par0044, par0056-0059 teaches executing, with the any peer electronic device in the network according to the synchronized clocks of the processors thereof within an agreed-on task time [within the predetermined threshold] ….sending, by the second electronic device [the secondary device sends], a synchronization response to the first electronic device…such that upon receiving the synchronization response, the first electronic device determines whether the second electronic device has completed processor clock synchronization within an interval spanned by two consecutive interruption signals by determining whether the clock value in the synchronization request equals the clock value of the processor of the first electronic device as recorded by the first electronic device at generating the last interruption signal…. when the second electronic device has not completed processor clock synchronization within the interval spanned by two consecutive interruption signals [negative confirmation to indicate the clock of the secondary device and the clock of the primary device are not in a synchronized state]).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein, in response to the clock of the secondary device not being synchronized with the clock of the primary device to within the predetermined threshold, the secondary device sends a negative confirmation to indicate the clock of the secondary device and the clock of the primary device are not in a synchronized state, as taught by Yan in the system of Rabii and Abhishek, so for smart sound devices to play audio data synchronously, clocks of processors of the smart sound devices have to be synchronized with each other, such that the smart sound devices may process, synchronously according to the clocks of the processors, audio data received respectively, see Yan par0004.

As per claim 19. Rabii, Abhishek and Yan disclose the system of claim 18.
          Rabii and Abhishek do not explicitly disclose wherein, in response to the secondary device sending the negative confirmation, the primary device reinitiates the clock synchronization sequence with the secondary device.
          Yan however discloses wherein, in response to the secondary device sending the negative confirmation, the primary device reinitiates the clock synchronization sequence with the secondary device (Yan, par0240-0242 teaches upon receiving the synchronization response, the first electronic device may determine whether the last processor clock value sent to the second electronic device equals the clock value of the processor recorded at generating the last interruption signal….. It may then be determined that the second electronic device has not completed processor clock synchronization within the span of two consecutive interruption signals [negative confirmation]. The second electronic device may again [reinitiates the clock synchronization sequence] be requested to perform processor clock synchronization. In step 207, the first electronic device may determine that the second electronic device has not completed processor clock synchronization within the span of two consecutive interruption signals. The first electronic device may send an updated synchronization request to the second electronic device).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein, in response to the secondary device sending the negative confirmation, the primary device reinitiates the clock synchronization sequence with the secondary device, as taught by Yan in the system of Rabii and Abhishek, so for smart sound devices to play audio data synchronously, clocks of processors of the smart sound devices have to be synchronized with each other, such that the smart sound devices may process, synchronously according to the clocks of the processors, audio data received respectively, see Yan par0004.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rabii in view of Abhishek and further in view of  Bae et al. (US20160036421A1) hereinafter Bae.
As per claim 4. Rabii and Abhishek disclose the method of claim 1.
          Rabii further discloses wherein the primary device, the clock synchronization sequence. (Rabii, par0034 teaches if the PTP BMC algorithm logic 434 of the timing synchronization control system 402 selects one of the one or more connected wireless multimedia devices or one of the one or more external nodes as the master clock, the timing synchronization control system 402 synchronizes [clock synchronization sequence] the system clock 416 to the selected master clock. In aspects in which the primary wireless multimedia device 400 is a multimedia source device, the primary wireless multimedia device 400 may then provide a multimedia stream (not shown) to the connected wireless multimedia devices based on the system clock 416. According to aspects in which the primary wireless multimedia device 400 is a multimedia sink device, the primary wireless multimedia device 400 may render the multimedia stream based on the system clock 416.).
          Rabii does not explicitly discloses the device reenters the power-saving state.
          Abhishek however discloses the device reenters the power-saving state (Abhishek, par0076 teaches when the discovery window expires for the current discovery interval, step 312, the device goes to the power save mode, step 314, and does not receive or send any packets. In the discoverable mode, the wireless device repeats the operations from 1) to 4) (steps 302 to 314).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the device reenters the power-saving state, as taught by Abhishek in the method of Rabii, so a wireless device operates in a power save mode and wakes up periodically to implement discoverability for other wireless devices within radio range to establish synchronization with the detected wireless devices, see Abhishek par0008.
          Rabii and Abhishek do not explicitly disclose after a predetermined number of cycles of the clock synchronization sequence.
          Bae however discloses after a predetermined number of cycles of the clock synchronization sequence (Bae, par0099 teaches if the number of clock cycles during a period of a comparison clock is identical to a threshold value (S930-Y), the electronic device 100 maintains a generation frequency of the clock (S940). That is, if the number of clock cycles generated during a period of a comparison clock is identical to a threshold value [predetermined number], it represents that an output signal of the electronic device 100 is synchronized with an output signal of another external electronic device. Accordingly, the electronic device 100 may maintain a generation frequency of a clock, and after the threshold time, count the number of clock cycles according to a comparison clock again.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of after a predetermined number of cycles of the clock synchronization sequence, as taught by Bae in the method of Rabii and Abhishek, so clock signal synchronization enable synchronize data output from each of a plurality of electronic devices, see Bae par0006.

As per claim 14. Rabii and Abhishek disclose the system of claim 11.
          Rabii further discloses wherein the primary device, the clock synchronization sequence. (Rabii, par0034 teaches if the PTP BMC algorithm logic 434 of the timing synchronization control system 402 selects one of the one or more connected wireless multimedia devices or one of the one or more external nodes as the master clock, the timing synchronization control system 402 synchronizes [clock synchronization sequence] the system clock 416 to the selected master clock. In aspects in which the primary wireless multimedia device 400 is a multimedia source device, the primary wireless multimedia device 400 may then provide a multimedia stream (not shown) to the connected wireless multimedia devices based on the system clock 416. According to aspects in which the primary wireless multimedia device 400 is a multimedia sink device, the primary wireless multimedia device 400 may render the multimedia stream based on the system clock 416.).
          Rabii does not explicitly discloses the device reenters the power-saving state.
          Abhishek however discloses the device reenters the power-saving state (Abhishek, par0076 teaches when the discovery window expires for the current discovery interval, step 312, the device goes to the power save mode, step 314, and does not receive or send any packets. In the discoverable mode, the wireless device repeats the operations from 1) to 4) (steps 302 to 314).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the device reenters the power-saving state, as taught by Abhishek in the system of Rabii, so a wireless device operates in a power save mode and wakes up periodically to implement discoverability for other wireless devices within radio range to establish synchronization with the detected wireless devices, see Abhishek par0008.
          Rabii and Abhishek do not explicitly disclose after a predetermined number of cycles of the clock synchronization sequence.
          Bae however discloses after a predetermined number of cycles of the clock synchronization sequence (Bae, par0099 teaches if the number of clock cycles during a period of a comparison clock is identical to a threshold value (S930-Y), the electronic device 100 maintains a generation frequency of the clock (S940). That is, if the number of clock cycles generated during a period of a comparison clock is identical to a threshold value [predetermined number], it represents that an output signal of the electronic device 100 is synchronized with an output signal of another external electronic device. Accordingly, the electronic device 100 may maintain a generation frequency of a clock, and after the threshold time, count the number of clock cycles according to a comparison clock again.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of after a predetermined number of cycles of the clock synchronization sequence, as taught by Bae in the system of Rabii and Abhishek, so clock signal synchronization enable synchronize data output from each of a plurality of electronic devices, see Bae par0006.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rabii in view of Abhishek and further in view of Cankaya et al. (US20100172453A1) hereinafter Cankaya.
As per claim 10. Rabii and Abhishek disclose the method of claim 1.
          Rabii and Abhishek do not explicitly disclose wherein, in response to the primary device no longer being connected to the network, promoting a different device of the plurality of devices to operate as the primary device.
           Cankaya however discloses wherein, in response to the primary device no longer being connected to the network, promoting a different device of the plurality of devices to operate as the primary device (Cankaya, par0010-0011 teaches the network node further includes a processor operable to determine when a switch-over from the primary clock system to the secondary clock system is needed and coupled to provide an instruction to the clock controller to perform the switch-over. In one embodiment, the processor provides the instruction to the clock controller to perform the switch-over upon detecting a failure of the primary clock system [ primary clock device is not connected to the network]. In another embodiment, the processor provides the instruction to the clock controller to perform the switch-over upon detecting a failure of the primary multi-segment pseudowire).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein, in response to the primary device no longer being connected to the network, promoting a different device of the plurality of devices to operate as the primary device, as taught by Cankaya in the method of Rabii and Abhishek, so protection for the clock distribution network between the RNC and base station within the IP-based mobile backhaul network is typically achieved by providing both a primary master clock and a secondary master clock at the RNC, each of which is able to communicate with a slave clock on the base station, see Cankaya par0006.

As per claim 20. Rabii and Abhishek disclose the system of claim 11.
          Rabii and Abhishek do not explicitly disclose wherein, in response to the primary device no longer being connected to the network, promoting a different device of the plurality of devices to operate as the primary device.
           Cankaya however discloses wherein, in response to the primary device no longer being connected to the network, promoting a different device of the plurality of devices to operate as the primary device (Cankaya, par0010-0011 teaches the network node further includes a processor operable to determine when a switch-over from the primary clock system to the secondary clock system is needed and coupled to provide an instruction to the clock controller to perform the switch-over. In one embodiment, the processor provides the instruction to the clock controller to perform the switch-over upon detecting a failure of the primary clock system [ primary clock device is not connected to the network]. In another embodiment, the processor provides the instruction to the clock controller to perform the switch-over upon detecting a failure of the primary multi-segment pseudowire).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein, in response to the primary device no longer being connected to the network, promoting a different device of the plurality of devices to operate as the primary device, as taught by Cankaya in the system of Rabii and Abhishek, so protection for the clock distribution network between the RNC and base station within the IP-based mobile backhaul network is typically achieved by providing both a primary master clock and a secondary master clock at the RNC, each of which is able to communicate with a slave clock on the base station, see Cankaya par0006.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent are -
• Dickow et al. (US20160191584A1) – Related art in the area of a master media consumption device, configured to stream media content to a plurality of slave media consumption devices.
• Sun (US20200099734A1) – Related art in the area of a multi-device lip synchronization method and a device, to resolve a problem of how to implement lip synchronization when a plurality of devices synchronously play a video and audio.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONISHWAR MOHAN/Examiner, Art Unit 2442